McCORMACK, J.
At issue in this case is the constitutionality of Michigan’s one-parent doctrine. The one-parent doctrine permits a court to interfere with a parent’s right to direct the care, custody, and control of the children solely because the other parent is unfit, without any determination that he or she is also unfit. *401In other words, the one-parent doctrine essentially imposes joint and several liability on both parents, potentially divesting either of custody, on the basis of the unfitness of one. Merely describing the doctrine foreshadows its constitutional weakness.
In the case before us, upon petition by the Department of Human Services (DHS), the trial court adjudicated respondent-mother, Tammy Sanders, as unfit but dismissed the allegations of abuse and neglect against respondent-appellant-father, Lance Laird. Laird moved for his children to be placed with him. Although Laird was never adjudicated as unfit, the trial court denied Laird’s motion, limited his contact with his children, and ordered him to comply with a service plan. In justifying its orders, the court relied on the one-parent doctrine and the Court of Appeals’ decision in In re CR, 250 Mich App 185; 646 NW2d 506 (2002), from which that doctrine derives.
Laird believes that the one-parent doctrine violates his fundamental right to direct the care, custody, and control of his children because it permits the court to enter dispositional orders affecting that right without first determining that he is an unfit parent. We agree. Because application of the one-parent doctrine impermissibly infringes the fundamental rights of unadjudicated parents without providing adequate process, we hold that it is unconstitutional under the Due Process Clause of the Fourteenth Amendment.
I. FACTUAL AND PROCEDURAL BACKGROUND
Laird is the father of two boys: I] born in 2010, and C, born in 2011. Sanders is the boys’ mother. Four days after C was born drug positive, the Jackson Circuit Court, acting on a petition filed by the DHS, removed C *402from Sanders’s custody and placed the child with Laird. At that time, P was also in Laird’s custody.
Several weeks later, the DHS filed an amended petition alleging that Laird had tested positive for cocaine, that Sanders had admitted “getting high” with Laird, and that Sanders had spent the night at Laird’s home despite a court order that prohibited her from having unsupervised contact with the children. At a November 16, 2011 preliminary hearing, the court removed the children from Laird’s custody and placed them in the custody of the DHS.1 Laird contested the allegations in the amended petition and requested an adjudication with respect to his fitness as a parent.
On February 7, 2012, Sanders pleaded no contest to the allegations of neglect and abuse in the amended petition. Laird declined to enter a plea and instead repeated his demand for an adjudication. Laird also moved to change the children’s temporary placement from their paternal aunt to the children’s paternal grandmother, with whom Laird then resided. The court conducted a placement hearing at which several witnesses, including Laird, testified. Laird admitted that he had allowed Sanders to spend one night at his house after the court removed the children from her custody. Laird claimed, however, that the children never saw Sanders that night. Laird also testified that he was on probation stemming from a domestic violence conviction. The court took the placement motion under ad*403visement and maintained placement of the children with their aunt pending Laird’s adjudication, which was scheduled for May 1, 2012.
A few weeks later, on April 18, 2012, the DHS dismissed the remaining allegations against Laird, and Laird’s adjudication was cancelled. At a May 2, 2012 review hearing, the court ordered Laird to comply with services, including parenting classes, a substance-abuse assessment, counseling, and a psychological evaluation. Laird’s contact with his children was restricted to supervised parenting time, and placement of the children continued with their aunt. On August 22, 2012, Laird moved for immediate placement of the children with him. Laird argued that the court had no legal authority to condition the placement of his children on his compliance with a service plan because he had not been adjudicated as unfit. The court, relying on the Court of Appeals’ decision in CR, denied the motion.
Laird’s application for interlocutory leave to appeal in the Court of Appeals was denied for lack of merit. In re Sanders Minors, unpublished order of the Court of Appeals, entered January 18, 2013 (Docket No. 313385). This Court granted leave to appeal to address “whether the application of the one-parent doctrine violates the due process or equal protection rights of unadjudicated parents.” In re Sanders, 493 Mich 959 (2013).2
II. LEGAL BACKGROUND
A. STANDARD OF REVIEW
Whether child protective proceedings complied with a parent’s right to procedural due process presents a *404question of constitutional law, which we review de novo. In re Rood, 483 Mich 73, 91; 763 NW2d 587 (2009) (opinion by CORRIGAN, J.). The interpretation and application of statutes and court rules are also reviewed de novo. In re Mason, 486 Mich 142, 152; 782 NW2d 747 (2010). Statutes are presumed to be constitutional, and we have a duty to construe a statute as constitutional unless its unconstitutionality is clearly apparent. Taylor v Gate Pharm, 468 Mich 1, 6; 658 NW2d 127 (2003). We interpret court rules using the same principles that govern statutory interpretation. Haliw v Sterling Hts, 471 Mich 700, 704; 691 NW2d 753 (2005).
B. CHILD PROTECTIVE PROCEEDINGS IN MICHIGAN
A brief review of the court rules and statutes governing child protective proceedings is helpful here. The juvenile code, MCL 712A.1 et seq., establishes procedures by which the state can exercise its parens patriae authority over minors. These procedures are reflected in Subchapter 3.900 of the Michigan Court Rules. In Michigan, child protective proceedings comprise two phases: the adjudicative phase and the dispositional phase. See In re Brock, 442 Mich 101, 108; 499 NW2d 752 (1993). Generally, a court determines whether it can take jurisdiction over the child in the first place during the adjudicative phase. Id. Once the court has jurisdiction, it determines during the dispositional phase what course of action will ensure the child’s safety and well-being. Id.
The court’s authority to conduct those proceedings is found at MCL 712A.2(b), which encompasses child protective proceedings generally. The first subsection of that statute provides the court with jurisdiction over a child in cases of parental abuse or neglect. MCL 712A.2(b)(l) (providing for jurisdiction over a juvenile *405whose parent “neglects or refuses to provide proper or necessary support, education, medical, surgical, or other care necessary for his or her health or morals”). To initiate a child protective proceeding, the state must file in the family division of the circuit court a petition containing facts that constitute an offense against the child under the juvenile code (i.e., MCL 712A.2(b)). MCL 712A.13a(2); MCR 3.961.3 If the court authorizes the petition, the court may release the child to a parent, MCR 3.965(B)(12)(a), or, if the court finds that returning the child to the home would be contrary to the child’s welfare, order that the child be temporarily placed in foster care, MCR 3.965(B)(12)(b) and (C). The respondent parent can either admit the allegations in the petition or plead no contest to them. MCR 3.971. Alternatively, the respondent may demand a trial (i.e., an adjudication) and contest the merits of the petition. MCR 3.972. If a trial is held, the respondent is entitled to a jury, MCR 3.911(A), the rules of evidence generally apply, MCR 3.972(C), and the petitioner has the burden of proving by a preponderance of the evidence one or more of the statutory grounds for jurisdiction alleged in the petition, MCR 3.972(E). When the petition contains allegations of abuse or neglect against a parent, MCL 712A.2(b)(l), and those allegations are proved by a plea or at the trial, the adjudicated parent is unfit. While the *406adjudicative phase is only the first step in child protective proceedings, it is of critical importance because “[t]he procedures used in adjudicative hearings protect the parents from the risk of erroneous deprivation” of their parental rights. Brock, 442 Mich at 111.
Once a court assumes jurisdiction over a child, the parties enter the dispositional phase. Unlike the adjudicative phase, here the rules of evidence do not apply, MCR 3.973(E), and the respondent is not entitled to a jury determination of facts, MCR 3.911(A). The purpose of the dispositional phase is to determine “what measures the court will take with respect to a child properly within its jurisdiction and, when applicable, against any adult. . . .” MCR 3.973(A) (emphasis added). The court’s authority to enter these orders is found in MCL 712A.6.
The court has broad authority in effectuating dis-positional orders once a child is within its jurisdiction. In re Macomber, 436 Mich 386, 393-399; 461 NW2d 671 (1990). And while the court’s dispositional orders must be “appropriate for the welfare of the juvenile and society in view of the facts proven and ascertained,” MCL 712A.18(1), the orders are afforded considerable deference on appellate review, see In re Cornet, 422 Mich 274, 278-279; 373 NW2d 536 (1985) (adopting the clear-error standard of review for dispositional orders).
If certain requirements are met, the court can terminate parental rights at the initial dispositional hearing, MCR 3.977(E);4 otherwise, the court continues to conduct periodic review hearings and may enter orders that *407provide for services, direct the child’s placement, and govern visitation, MCR 3.973(F); MCR 3.974; MCR 3.975. Before the court enters any order of disposition, however, the DHS must prepare a case service plan that includes a “[s]chedule of services to be provided to the parent... to facilitate the child’s return to his or her home....” MCL 712A.18f(3)(d).5 That case service plan must also “provide for placing the child in the most family-like setting available and in as close proximity to the child’s parents’ home as is consistent with the child’s interests and special needs.” MCL 712A.18f(3). The court examines the case service plan pursuant to MCL 712A.18f(4) and MCR 3.973(F)(2), and frequently adopts the DHS’s case service plan and orders compliance with the services contained in the plan.
Ultimately, the dispositional phase ends with a permanency planning hearing, which results in either the dismissal of the original petition and family reunification or the court’s ordering the DHS to file a petition for the termination of parental rights.
C. THE ONE-PARENT DOCTRINE
Because the jurisdictional inquiry is focused on the child, once there has been an adjudication, either by trial or by plea, the court has jurisdiction over the child regardless of whether one or both parents have been adjudicated unfit. MCL 712A.2(b). In cases in which jurisdiction has been established by adjudication of only one parent, the one-parent doctrine allows the court to then enter dispositional orders affecting the parental rights of both parents. The one-parent doctrine is the
*408result of the Court of Appeals’ interpretation of Sub-chapter 3.9006 of the Michigan Court Rules in CR:
[0]nce the family court acquires jurisdiction over the children, [MCR 3.973(A)] authorizes the family court to hold a dispositional hearing “to determine [what] measures [the court will take] ... against any adult. ...” [MCR 3.973(F)(2)] then allows the family court to “order compliance with all or part of the case service plan and [...] enter such orders as it considers necessary in the interest of the child.” Consequently, after the family court found that the children involved in this case came within its jurisdiction on the basis of [the adjudicated parent’s] no-contest plea and supporting testimony at the adjudication, the family court was able to order [the unadjudicated parent] to submit to drug testing and to comply with other conditions necessary to ensure that the children would be safe with him even though he was not a respondent in the proceedings. This process eliminated the [petitioner’s] obligation to allege and demonstrate by a preponderance of legally admissible evidence that [the unadjudicated parent] was abusive or neglectful within the meaning of MCL 712A.2(b) before the family court could enter a dispositional order that would control or affect his conduct. [CR, 250 Mich App at 202-203.]
In simpler terms, the one-parent doctrine permits courts to obtain jurisdiction over a child on the basis of the adjudication of either parent and then proceed to the dispositional phase with respect to both parents. The doctrine thus eliminates the petitioner’s obligation to prove that the unadjudicated parent is unfit before that parent is subject to the dispositional authority of the court.
*409D. CONSTITUTIONAL PARENTAL RIGHTS
The Fourteenth Amendment of the United States Constitution provides that “[n]o State shall. . . deprive any person of life, liberty, or property, without due process of law; nor deny to any person within its jurisdiction the equal protection of the laws.” US Const, Am Xiy § 1. Included in the Fourteenth Amendment’s promise of due process is a substantive component that “provides heightened protection against government interference with certain fundamental rights and liberty interests.” Washington v Glucksberg, 521 US 702, 720; 117 S Ct 2258; 138 L Ed 2d 772 (1997). Among these fundamental rights is the right of parents to make decisions concerning the care, custody, and control of their children. See Meyer v Nebraska, 262 US 390, 399-400; 43 S Ct 625; 67 L Ed 1042 (1923). In the words of this Court, “[p]arents have a significant interest in the companionship, care, custody, and management of their children, and the interest is an element of liberty protected by due process.” In re JK, 468 Mich 202, 210; 661 NW2d 216 (2003), citing Brock, 442 Mich at 109.
The right to parent one’s children is “essential to the orderly pursuit of happiness by free men,” Meyer, 262 US at 399, and “is perhaps the oldest of the fundamental liberty interests,” Troxel v Granville, 530 US 57, 65; 120 S Ct 2054; 147 L Ed 2d 49 (2000) (opinion by O’Connor, J.). The right is an expression of the importance of the familial relationship and “stems from the emotional attachments that derive from the intimacy of daily association” between child and parent. Smith v Org of Foster Families for Equality & Reform, 431 US 816, 844; 97 S Ct 2094; 53 L Ed 2d 14 (1977).
A parent’s right to control the custody and care of her children is not absolute, as the state has a legitimate interest in protecting “the moral, emotional, mental, *410and physical welfare of the minor” and in some circumstances “neglectful parents may be separated from their children.” Stanley v Illinois, 405 US 645, 652; 92 S Ct 1208; 31 L Ed 2d 551 (1972) (quotation marks and citation omitted). The United States Constitution, however, recognizes “a presumption that fit parents act in the best interest of their children” and that “there will normally be no reason for the State to inject itself into the private realm of the family to further question the ability of [fit parents] to make the best decisions concerning the rearing of [their] children.” Troxel, 530 US at 68-69 (opinion by O’Connor, J.). Further, the right is so deeply rooted that “[t]he fundamental liberty interest of natural parents in the care, custody, and management of their child does not evaporate simply because they have not been model parents . . . .” Santosky v Kramer, 455 US 745, 753; 102 S Ct 1388; 71 L Ed 2d 599 (1982).
The United States Supreme Court has also recognized that due process demands that minimal procedural protections be afforded an individual before the state can burden a fundamental right. In Mathews v Eldridge, the Supreme Court famously articulated a three-part balancing test to determine “what process is due” when the state seeks to curtail or infringe an individual right:
[I]dentification of the specific dictates of due process generally requires consideration of three distinct factors: First, the private interest that will be affected by the official action; second, the risk of an erroneous deprivation of such interest through the procedures used, and the probable value, if any, of additional or substitute procedural safeguards; and finally, the Government’s interest, including the function involved and the fiscal and administrative burdens that the additional or substitute proce*411dural requirement would entail. [Mathews v Eldridge, 424 US 319, 333, 335; 96 S Ct 893; 47 L Ed 2d 18 (1976).]
In essence, the Eldridge test balances the costs of certain procedural safeguards — here, an adjudication — against the risks of not adopting such procedures. The Supreme Court has regularly employed the Eldridge test to determine the nature of the process due in child protective proceedings in related contexts. See Santosky, 455 US at 758 (“Evaluation of the three Eldridge factors compels the conclusion that use of a ‘fair preponderance of the evidence’ standard in [parental rights termination] proceedings is inconsistent with due process.”); Smith, 431 US at 848-852 (addressing New York City’s procedures for removing a minor from a foster home).
Our due process inquiry is also informed by Stanley v Illinois, a pre-Eldridge case in which the Supreme Court held that the Fourteenth Amendment demands that a parent be entitled to a hearing to determine the parent’s fitness before the state can infringe the right to direct the care, custody, and control of his or her children. Stanley, 405 US at 649. Stanley addressed an Illinois statutory scheme that declared the children of unmarried fathers, upon the death of the mother, to be dependents (i.e., wards of the state) without a fitness hearing at which neglect was proved.7 The Stanley Court found this scheme to be *412constitutionally infirm because it allowed the state to deprive Stanley of custody without first determining that he was unfit at a hearing:
Procedure by presumption is always cheaper and easier than individualized determination. But when, as here, the procedure forecloses the determinative issues of competence and care, when it explicitly disdains present realities in deference to past formalities, it needlessly risks running roughshod over the important interests of both parent and child. It therefore cannot stand.
... The State’s interest in caring for Stanley’s children is de minimis if Stanley is shown to be a fit father. [It] insists on presuming rather than proving Stanley’s unfitness solely because it is more convenient to presume than to prove. Under the Due Process Clause that advantage is insufficient to justify refusing a father a hearing when the issue at stake is the dismemberment of his family. [Id. at 656-658.]
The rule from Stanley is plain: all parents “are constitutionally entitled to a hearing on their fitness before their children are removed from their custody.” Id. at 658.
III. ANALYSIS
At the onset, we note that the Court of Appeals’ interpretation in CR of MCL 712A.6 and MCR 3.973(A) would seemingly grant trial courts unfettered authority to enter dispositional orders, as long as the court finds them to be in the child’s best interests.8 This Court, *413however, has a duty to interpret statutes as being constitutional whenever possible. Taylor, 468 Mich at 6. Thus, if the Court of Appeals’ interpretation permits trial courts to exercise their jurisdiction in a manner that impermissibly interferes with a parent’s constitutional right to direct the care and custody of his or her child, as Laird argues, we are duty-bound to reject it.
A. THE ONE-PARENT PROBLEM
Laird’s primary argument is that the one-parent doctrine is unconstitutional because it allows courts to infringe the rights of unadjudicated parents to direct the care, custody, and control of their children without an adjudication that those parents are unfit. According to Laird, the facts of this case well illustrate the flaws inherent in the one-parent doctrine in practice. After the DHS filed the neglect petition, Sanders entered a no-contest plea to the allegations against her. This allowed the court to assume jurisdiction over Laird’s children. The DHS did not pursue any allegations against Laird, despite his demand for a trial. His fitness was never the subject of any hearing, and he was never adjudicated as unfit. Nevertheless, the court refused to grant Laird custody of his children and instead ordered him to comply with services ordered as part of the dispositional plan.9 Laird *414contends that this process — the one-parent doctrine at work — is forbidden by Stanley.
The DHS responds that Laird was afforded all the process that he was due by virtue of the dispositional proceedings. According to the DHS, the dispositional phase obviates an unadjudicated parent’s right to a fitness hearing.
As the Court of Appeals explained in CR, its interpretation of MCR 3.973(A) permits the trial court to enter dispositional orders affecting the rights of “any adult,” including the parental rights of unadjudicated parents, as long as the court has established jurisdiction over the child. CR, 250 Mich App at 202-203. Because we have a duty to interpret statutes and court rules as being constitutional whenever possible, we reject any interpretation of MCL 712A.6 and MCR 3.973(A) that fails to recognize the unique constitutional protections that must be afforded to unadjudicated parents, irrespective of the fact that they meet the definition of “any adult.”10
Stanley is plain that Laird’s right to direct the care, custody, and control of his children is a fundamental *415right that cannot be infringed without some type of fitness hearing. We therefore begin our analysis by testing the DHS’s contention that a dispositional hearing is a constitutionally sufficient process in light of the Eldridge factors. We conclude that under Eldridge, dispositional hearings are constitutionally inadequate; due process requires that every parent receive an adjudication hearing before the state can interfere with his or her parental rights.
First, the importance of the private interest at stake here — a parent’s fundamental right to direct the care, custody, and control of his or her child free from governmental interference — cannot be overstated.11 It is a core liberty interest recognized by the Fourteenth Amendment. “Even when blood relationships are strained, parents retain a vital interest in preventing the irretrievable destruction of their family life.” Santosky, 455 US at 753.
With respect to the second and third Eldridge factors, it is undisputed that the state has a legitimate and important interest in protecting the health and safety of minors and, in some circumstances, that the interest will require temporarily placing a child with a nonparent. Stanley, 405 US at 652. It is this interest that lies at the heart of the state’s parens *416patriae power. But this interest runs parallel with the state’s interest in maintaining the integrity of the family unit whenever possible. MCL 712A.1(3) (“This chapter shall be liberally construed so that each juvenile coming within the court’s jurisdiction receives the care, guidance, and control, preferably in his or her own home, conducive to the juvenile’s welfare and the best interest of the state.”) (emphasis added); Stanley, 405 US at 652-653 (“[I]f Stanley is a fit father, the State spites its own articulated goals when it needlessly separates him from his family.”); Troxel, 530 US at 68-69 (opinion by O’Connor, J.) (“[S]o long as a parent adequately cares for . . . [his or her] children, there will normally be no reason for the State to inject itself into the private realm of the family to further question the ability of that parent to make the best decisions concerning the rearing of [his or her] children.”); Santosky, 455 US at 766-767 (“[W]hile there is still reason to believe that positive, nurturing parent-child relationships exist, the parens patriae interest favors preservation, not severance, of natural familial bonds.”). When a child is parented by a fit parent, the state’s interest in the child’s welfare is perfectly aligned with the parent’s liberty interest. But when a father or mother is erroneously deprived of his or her fundamental right to parent a child, the state’s interest is undermined as well: “[T]he State registers no gain towards its declared goals when it separates children from the custody of fit parents.” Stanley, 405 US at 652. In other words, the state ordinarily12 has an equally strong interest in ensuring *417that a parent’s fitness, or lack thereof, is resolved before the state interferes with the parent-child relationship. Thus, the probable value of extending the right to an adjudication to each parent in a child protective proceeding benefits both public and private interests alike.
There is no doubt that requiring adjudication of each parent will increase the burden on the state in many cases. But there is also little doubt that an adjudication would significantly reduce any risk of a parent’s erroneous deprivation of the parent’s right to parent his or her children. The trial is the only fact-finding phase regarding parental fitness, and the procedures afforded respondent parents are tied to the allegations of unfitness contained in the petition. As this Court has stated, “The procedures used in adjudicative hearings protect the parents from the risk of erroneous deprivation” of their parental rights. Brock, 442 Mich at 111.13
*418Dispositional hearings simply do not serve this same function. At the dispositional phase, the court is concerned only with what services and requirements will be in the best interests of the children. There is no presumption of fitness in favor of the unadjudicated parent.14 See MCL 712A.18f. The procedures afforded parents during the dispositional phase are not related to the allegations of unfitness because the question a court is answering at a dispositional hearing assumes a previous finding of parental unfitness.
While extending the right to an adjudication15 to all parents before depriving them of the right to direct the care, custody, and control of their children will impose additional burdens on the DHS, those burdens do not *419outweigh the risks associated with depriving a parent of that right without any determination that he or she is unfit, as the one-parent doctrine allows. Thus, consideration of the procedures afforded parents at the dispositional phase in light of the Eldridge factors requires us to reject the DHS’s primary argument.
We also find unpersuasive the DHS’s position that adjudication of one parent offers sufficient process to the other parent. An unadjudicated parent is not entitled to contest any allegations made against him or her at the other parent’s adjudication hearing because the unadjudicated parent is not a party to that proceeding. While an unadjudicated parent can hope that the respondent parent is willing to vigorously contest the allegations made in the petition, as the facts here demonstrate, the unadjudicated parent will often be disappointed. The respondent parent may enter a plea, as is his or her right, or may choose not to defend the allegations as vigorously as the unadjudicated parent would prefer. Moreover, as a nonparty to those proceedings, it is difficult to see how an unadjudicated parent could have standing to appeal any unfavorable ruling.
We find similarly unconvincing the argument that the state is relieved of its initial adjudication burden because unadjudicated parents may have the opportunity to have their parental rights restored during the dispositional phase, if the unadjudicated parents have complied with the case services plan or court orders, or both, during the dispositional phase.16 The DHS’s argu*420ment puts the plow before the mule. The possibility of a fix at the back end is not sufficient to justify a lack of process at the front end. Rather, the state must adjudicate a parent’s fitness before interfering with his or her parental rights. Stanley, 405 US at 658. The arguments made by the DHS echo an argument the state of Illinois made in Stanley: because Stanley might have been able to regain custody of his children as a guardian or through adoption proceedings, no harm was done. Id. at 647. The Court disagreed:
This Court has not... embraced the general proposition that a wrong may be done if it can be undone. Surely, in the case before us, if there is a delay between the doing and the undoing [Stanley] suffers from the deprivation of his children, and the children suffer from uncertainty and dislocation. [Id. (citation omitted).]
The same is true here. The state cannot deprive an unadjudicated parent of his or her constitutional parental rights simply because those rights may be restored at some future date. The Constitution demands more.17
B. MOOTNESS
Finally, we decline the DHS’s invitation to dismiss this case as moot because Laird is currently incarcerated for violating federal drug-trafficking laws. An incarcerated parent can exercise the constitutional right to direct the care of his or her children while *421incarcerated, and Laird has tried to do just that.18 For example, an incarcerated parent can choose who will care for his children while he is imprisoned. In re Mason, 486 Mich at 161 n 11 (“Michigan traditionally permits a parent to achieve proper care and custody through placement with a relative.”). At several times during the proceedings below, Laird requested that the children be placed with his mother, the children’s parental grandmother. As long as the children are provided adequate care, state interference with such decisions is not warranted. As a result, Laird’s complaint is not moot.
IV CONCLUSION
We recognize that the state has a legitimate — and crucial — interest in protecting the health and safety of minor children. That interest must be balanced, however, against the fundamental rights of parents to parent their children. Often, these considerations are not in conflict because “there is a presumption that fit parents act in the best interests of their children.” Troxel, 530 US at 68 (opinion by O’Connor, J.). When the state is concerned that neither parent should be entrusted with the care and custody of their children, the state has the authority — and the responsibility — to protect the children’s safety and well-being by seeking *422an adjudication against both parents. In contrast, when the state seeks only to deprive one parent of the right to care, custody and control, the state is only required to adjudicate that parent. In this case, for example, there was no constitutional or jurisdictional impediment to disrupting the parental rights of Sanders, who was afforded the right to a determination of fitness.
Adjudication protects the parents’ fundamental right to direct the care, custody, and control of their children, while also ensuring that the state can protect the health and safety of the children. Admittedly, in some cases this process may impose a greater burden on the state than would application of the one-parent doctrine because “[procedure by presumption is always cheaper and easier than individualized determination.” Stanley, 405 US at 656-657. But as the United States Supreme Court made clear in Eldridge, constitutional rights do not always come cheap. The Constitution does not permit the state to presume rather than prove a parent’s unfitness “solely because it is more convenient to presume than to prove.” Stanley, 405 US at 658.
We accordingly hold that due process requires a specific adjudication of a parent’s unfitness before the state can infringe the constitutionally protected parent-child relationship. In doing so, we announce no new constitutional right. Rather, we affirm that an old constitutional right — a parent’s right to control the care, custody, and control of his or her children — applies to everyone, which is the very nature of constitutional rights. Because the one-parent doctrine allows the court to deprive a parent of this fundamental right without any finding that he or she is unfit, it is an unconstitutional violation of the Due Process Clause of the Fourteenth Amendment. We therefore overrule In re CR, *423vacate the order of the trial court, and remand this case to the trial court for further proceedings consistent with this opinion.
Young, C.J., and Cavanagh, Kelly, and Zahra, JJ., concurred with McCORMACK, J.

 Consistently with the court rule governing pretrial placement of children in child protective proceedings, the DHS temporarily placed the children with their aunt. See MCR 3.965(C)(2) (“ If continuing the child’s residence in the home is contrary to the welfare of the child, the court shall not return the child to the home, but shall order the child placed in the most family-like setting available consistent with the child’s needs.”).


 After this Court granted leave to appeal, Laird was convicted in federal court of drug-trafficking charges. See 21 USC 841(a)(1) and (b)(1)(B).


 While a petition is the ordinary route by which child protective proceedings begin, the juvenile code also recognizes that exigent circumstances can require immediate action. See MCL 712A.14a(l) (authorizing the immediate removal of a child without a court order “[i]f there is reasonable cause to believe that a child is at substantial risk of harm or is in surroundings that present an imminent risk of harm and the child’s immediate removal from those surroundings is necessary to protect the child’s health and safety”); see also MCL 712A.14b(l)(a) (allowing an ex parte order authorizing the DHS to immediately take a child into protective custody before any hearing if a petition alleges a similar “imminent risk of harm”).


 Among other things, the petition must contain a request for termination, there must he adequate grounds for the court’s jurisdiction, and the court must find by clear and convincing legally admissible evidence that grounds exist for termination under MCL 712A.19b(3).


 We note that the statute providing for case service plans, MCL 712A.18f, does not distinguish between adjudicated parents and unadjudicated parents.


 CR was decided when the court rules governing child protective proceedings and other proceedings relating to minors were located in former Subchapter 5.900 of the Michigan Court Rules. References to and quotations of former Subchapter 5.900 in CR have been updated to reflect the rules currently found in Subchapter 3.900.


 Under then-existing Illinois law, the state could take custody of a child in a dependency proceeding or in a neglect proceeding. “In a dependency proceeding [the state] may demonstrate that the children are wards of the State because they have no surviving parent or guardian. In a neglect proceeding it may show that children should be wards of the State because the present parent(s) or guardian does not provide suitable care.” Stanley, 405 US at 649 (citations omitted). The statute defined “parents” as “ ‘the father and mother of a legitimate child, or the survivor of them, or the natural mother of an illegitimate child, and includes any adoptive parent,’ ” but did not include unmarried fathers. Id. at 650. Thus, the statute did not recognize Stanley as a parent, and it *412did not require the state to prove that Stanley was unfit in a neglect proceeding in order to deprive him of custody of his children.


 The dissent also emphasizes that MCL 712A.2(b)(l) refers singularly to “parent.” This reference is consistent with the unremarkable idea that courts may assume jurisdiction over a child on the basis of the adjudication of one parent. Laird’s challenge to the one-parent doctrine does not challenge this proposition because the one-parent doctrine is not con*413cerned with the assumption of jurisdiction. In this case, for example, the trial court properly assumed jurisdiction over the children on the basis of Sanders’s plea. See MCR 3.971. Rather than challenge the assumption of jurisdiction, Laird argues that the court’s exercise of jurisdiction affecting his constitutional parental rights — that is, the one-parent doctrine at work — is an unconstitutional interference with those rights.


 To he clear, Laird’s parental rights were not and have not been terminated. Nevertheless, temporary deprivation of custody is an “intrusion into the family sphere,” Hunter v Hunter, 484 Mich 247, 269; 771 NW2d 694 (2009), and plainly infringes on Laird’s constitutional rights *414as a parent, see Troxel, 530 US at 68 (opinion by O’Connor, J.) (recognizing that parental rights are implicated in grandparent-visitation cases).


 MCR 3.973(A) states that, at a dispositional hearing, the court determines what measures it will take regarding the child “and, when applicable, against any adult, once the court has determined following trial, plea of admission, or plea of no contest that one or more of the statutory grounds alleged in the petition are true.” While the parties have focused on the constitutional implications of interpreting the phrase “any adult” as the Court of Appeals did in CR, 250 Mich App at 202-203, we note that the phrase “when applicable” can reasonably — and constitutionally — be interpreted to mean that when the person meeting the definition of “any adult” is a presumptively fit parent, the court’s authority during the dispositional phase is limited by the fact that the state must overcome the presumption of parental fitness by proving the allegations in the petition.


 We agree with the dissent that there is, of course, a second private interest that is always relevant in child protective proceedings — the child’s interest in his or her own welfare. If a parent is unfit, the child’s interest aligns with the state’s parens patriae interest. On the other hand, the child also has an interest in remaining in his or her natural family environment. In which direction the child’s interest preponderates cannot he known without first a specific adjudication of a parent’s unfitness, as “the State cannot presume that a child and his parents are adversaries.” Santosky, 455 US at 760. Rather, only “[ajfter the State has established parental unfitness . . . [may] the court.. . assume at the dispositional stage that the interests of the child and the natural parents do diverge.” Id.


 Of course, when a minor faces an imminent threat of harm, the state’s interest in the welfare of the child is paramount. In the case of an imminent threat of harm, the state may take the child into custody without prior court authorization or parental consent. See, e.g., Tenenbaum v Williams, 193 F3d 581, 593-594 (CA 2, 1999). And as noted in *417footnote 3 of this opinion, Michigan law allows exactly that process. See MCL 712A.14a(l); MCL 712A.14b(l)(a). Requiring an imminent threat of harm for removal is constitutionally sound: as the Second Circuit recognized in Tenenbaum, “ ‘[T]he mere “possibility” of danger is not enough.’ ” Tenenbaum, 193 F3d at 594 (citation omitted; alteration in original). Similarly, upon the authorization of a child protective petition, the trial court may order temporary placement of the child into foster care pending adjudication if the court finds that placement in the family home would be contrary to the welfare of the child. MCR 3.965(B)(12)(b) and (C). Because our holding only reaches the court’s exercise of its postadjudication dispositional authority, it should not be interpreted as preventing courts from ordering temporary foster-care placement pursuant to MCR 3.965(B)(12)(b) and (C).


 The risk of error is not limited to the erroneous interference with a parent’s right to parent. Oftentimes, pursuant to the one-parent doctrine, services will be ordered for the unadjudicated parent. Absent some fact-finding regarding that parent’s alleged neglectful or abusive conduct, however, the DHS cannot reasonably be expected to formulate an individualized plan, resulting in unadjudicated parents being ordered to comply with potentially unnecessary and costly service plans.


 Ideally, the removal of the child at the dispositional hearing would always involve a finding that the child’s parents are unfit, as the dissent suggests. The statutes and court rules governing the dispositional phase, however, simply do not demand any fitness determination. And because the “[t]he court may order compliance with all or part of the case service plan and may enter such orders as it considers necessary in the interest of the child,” MCR 3.973(F)(2), the one-parent doctrine results in the unadjudicated parent’s rights being subordinated to the court’s best-interest determination.


 The dissent suggests that we have found a constitutional right to a jury trial in child protective proceedings. This misunderstands our opinion, as we have found no such constitutional right. Rather, we simply hold that due process requires a specific adjudication of a parent’s unfitness and that the one-parent doctrine is unconstitutional because it deprives unadjudicated parents of this right. The right to a jury is granted by statute. MCL 712A.17(2) (“Except as otherwise provided in this subsection, in a hearing other than a criminal trial under this chapter, a person interested in the hearing may demand a jury of 6 individuals, or the court, on its own motion, may order a jury of 6 individuals to tiy the case.”). Because Laird is constitutionally entitled to a fitness hearing, MCL 712A.17(2) affords him the statutory right to demand a jury because a parental-fitness hearing qualifies as a noncriminal hearing under the juvenile code.
We express no opinion about whether the jury guarantee in MCL 712A.17(2) is constitutionally required.


 For example, the trial court must order the child returned home at the permanency planning hearing unless the court determines that he or she is likely to he harmed if placed with the parent. MCL 712A.19a(l); MCR 3.976(E)(2). According to the dissent, a decision not to return the child to the parent’s home necessarily entails a determination that the unadjudicated parent is unfit, thus ensuring that fit parents are not deprived of custody. What the dissent fails to recog*420nize, however, is that there is no similar requirement during the earlier dispositional hearings, see MCR 3.975, and that the unadjudicated parent will have to wait up to a year after the child’s removal before the permanency planning hearing takes place, see MCL 712A.19a(l); MCR 3.976(E)(2).


 Because we hold that the one-parent doctrine violates the due process rights of unadjudicated parents, we need not consider Laird’s argument that the doctrine also violates the Equal Protection Clause.


 See, e.g., In re Weldon, 397 Mich 225, 296; 244 NW2d 827 (1976) (“Some parents, however, because of illness, incarceration, employment or other reason, entrust the care of their children for extended periods of time to others. This they may do without interference by the state as long as the child is adequately cared for.”) (opinion by Levin, J.), overruled in part on other grounds by Bowie v Arder, 441 Mich 23, 47; 490 NW2d 568 (1992); In re Curry, 113 Mich App 821, 826-827; 318 NW2d 567 (1982) (“Until there is a demonstration that the person entrusted with the care of the child by that child’s parent is either unwilling or incapable of providing for the health, maintenance, and well being of the child, the state should be unwilling to interfere.”).